Filed 2/10/22 P. v. Gavaldon CA4/3

                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
  publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
  or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FOURTH APPELLATE DISTRICT

                                                    DIVISION THREE



   THE PEOPLE,

        Plaintiff and Respondent,                                          G060542

             v.                                                            (Super. Ct. No. 01CF1110)

   ANTHONY JAY GAVALDON,                                                   OPINIO N

        Defendant and Appellant.



                     Appeal from an order of the Superior Court of Orange County, Cheri T.
  Pham, Judge. Reversed and remanded with directions.
                     Athena Shudde, under appointment by the Court of Appeal, for Defendant
  and Appellant.
                     Rob Bonta, Attorney General, and Alan L. Amann, Deputy Attorney
  General, for Plaintiff and Respondent.


                                                *              *               *
                In 2004, a jury convicted defendant Anthony Jay Gavaldon of attempted
murder. In 2021, Gavaldon filed a Penal Code section 1170.95 petition stating he was
convicted of murder. 1 The trial court denied Gavaldon’s petition. Gavaldon’s appellate
counsel filed a Wende brief. (See People v. Wende (1979) 25 Cal.3d 436.)
                The Legislature has recently amended section 1170.95 to include attempted
murder convictions. Thus, we are reversing the trial court’s order denying Gavaldon’s
section 1170.95 petition and remanding with directions.


                                               I
                   PROCEDURAL BACKGROUND AND DISCUSSION
                In 2004, a jury convicted Gavaldon of attempted premeditated murder,
street terrorism, and found true related sentencing enhancements. This court affirmed the
judgment on direct appeal, with directions to correct the abstract of judgment. (People v.
Gavaldon (Sept. 28, 2005, G034343) [nonpub. opn.].)
                In 2018, the Legislature limited the scope of the felony-murder rule and
eliminated accomplice liability under the natural and probable consequences doctrine.
The Legislature also permitted eligible defendants convicted of murder under a now
invalid theory to petition to vacate their prior convictions and be resentenced.
(§ 1170.95, added by Stats. 2018, ch. 1015, § 4, eff. Jan. 1, 2019.)
                Generally, if a section 1170.95 petition contains the required information,
the court must appoint counsel, receive briefing, review the record of conviction, and
then determine if the petitioner has made a prima facie showing that he or she is entitled
to relief. (See People v. Lewis (2021) 11 Cal.5th 952, 959-960 (Lewis).) If the court
determines the petitioner has made a prima facie showing, the court must ordinarily issue
an order to show cause and then conduct an evidentiary hearing. (§ 1170.95, subd. (c).)


1
    Further undesignated statutory references are to the Penal Code.

                                               2
“The record of conviction will necessarily inform the trial court’s prima facie inquiry
. . . , allowing the court to distinguish petitions with potential merit from those that are
clearly meritless. This is consistent with the statute’s overall purpose: to ensure that
murder culpability is commensurate with a person’s actions, while also ensuring that
clearly meritless petitions can be efficiently addressed as part of a single-step prima facie
review process.” (Lewis, supra, 11 Cal.5th at p. 971, italics added.)
              On April 13, 2021, Gavaldon filed a section 1170.95 petition claiming he
had been convicted of murder. The trial court summarily denied the petition at the prima
facie stage because Gavaldon was convicted of attempted murder. Gavaldon filed a
notice of appeal.
              On October 18, 2021, Gavaldon’s counsel filed an opening brief raising no
arguable issues. (See People v. Wende, supra, 25 Cal.3d 436.) We subsequently ordered
the parties to file supplemental briefs addressing the California Supreme Court’s decision
in Lewis, supra, 11 Cal.5th 952, and a recent amendment to section 1170.95.
              Effective January 1, 2022, the Legislature amended section 1170.95 to
included convictions for attempted murder. (Sen. Bill No. 775 (2021-2022 Reg. Sess.);
Stats. 2021, ch. 551, § 2.) The amendment to section 1170.95 is ameliorative in nature,
and therefore applies retroactively to Gavaldon’s appeal. (See In re Estrada (1965) 63
Cal.2d 740, 744-745; see also People v. Frahs (2020) 9 Cal.5th 618, 627-628.)
              The Attorney General argues Gavaldon is ineligible for relief from his
attempted murder conviction as a matter of law. Conversely, Gavaldon argues he has
established a prima facie basis for relief. But it is not our role as an appellate court to
evaluate Gavaldon’s petition in the first instance (at the prima facie stage).
              Thus, we are reversing the trial court’s denial of Gavaldon’s section
1170.95 petition. On remand, we are directing the court to appoint counsel, receive
briefing from the parties, and consider Gavaldon’s section 1170.95 petition to vacate his
attempted murder conviction at the prima facie stage.

                                               3
                                             II
                                      DISPOSITION
              The trial court’s order denying Gavaldon’s section 1170.95 petition is
reversed. On remand, the court is directed to appoint counsel. The court is further
directed to receive briefing, to consider Gavaldon’s petition at the prima facie stage, and
to make any orders and/or conduct any further proceedings consistent with section
1170.95 and recent case law. (See, e.g., People v. Lewis, supra, 11 Cal.5th 952.)



                                                  MOORE, J.

I CONCUR:



BEDSWORTH, J.




                                             4
O’LEARY, P. J., Dissenting.
              I respectfully dissent. I agree with the majority that effective January 1,
2022, the Legislature amended section 1170.95 to include convictions for attempted
murder. Therefore, the crime for which Gavaldon was convicted no longer makes him
ineligible for relief under that section. But the Legislature did not amend the provision of
the section limiting relief to those defendants who were convicted under the natural and
probable consequences theory of liability.
              Because the trial court did not instruct the jury on the natural and probable
consequences theory of liability and the jury convicted Gavaldon of premeditated
attempted murder, he remains ineligible for relief. (People v. Lewis (2021) 11 Cal.5th
952, 971-972 [trial court may deny resentencing petition at prima facie stage if record of
conviction refutes petitioner’s allegations]; People v. Daniel (2020) 57 Cal.App.5th 666,
677 [trial court may deny petition for resentencing if jury instructions show jury was not
instructed on either natural and probable consequences or felony murder doctrines],
review dismissed, cause remanded (Dec. 1, 2021, No. S266336).)
              I would affirm the postjudgment order because under section 1170.95, as
amended, Gavaldon remains statutorily ineligible for relief.




                                         O’LEARY, P. J.




                                              1